J. Irwin Shapiro, J.
The defendant Mary Prodes moves to open her default in appearing and answering in this real property mortgage foreclosure action, She is not the owner of the premises, nor did she execute the mortgage bond, and she was joined as a party defendant only to extinguish any rights she has or may claim to have as an occupying tenant of part of the premises.
She desires to answer the foreclosure complaint so that she can set up a defense “ because of the fact that I am individually responsible on the additional collateral given to this plaintiff, in addition to the mortgage herein, in the event of the entry of a deficiency judgment against the corporation,”
It is admitted that “ Only judgment is sought in this foreclosure against the corporation ”, but it is contended that “ the entry thereof will entail proceedings against me personally for any deficiency.”
Sufficient unto the day is the evil thereof. There may be no deficiency on the foreclosure sale, but if there is, and a suit is instituted against the moving defendant personally to recover such deficiency, she will then be in a position to assert any defenses she may have. This foreclosure action is not the vehicle for that purpose.
Motion denied. Stay vacated. Submit order.